Filed 8/26/22 Barrows v. Superior Court CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION TWO

 KARISSA BARROWS,                                                B315464
     Petitioner,
                                                                 (Los Angeles County
           v.                                                    Super. Ct. No.
                                                                 21STCV22573)
 THE SUPERIOR COURT OF
 LOS ANGELES COUNTY,
      Respondent;

 CHRISTOPHER AVELLONE,
       Real Party in Interest.
 _____________________________

 CHRISTOPHER AVELLONE,                                           B316206
     Plaintiff and Respondent,
                                                                 (Los Angeles County
           v.                                                    Super. Ct. No.
                                                                 21STCV22573)
 KARISSA BARROWS,
     Defendant and Appellant.
     ORIGINAL PROCEEDINGS in mandate. Theresa M.
Traber, Judge. Petition granted.

     APPEAL from an order of the Superior Court of Los
Angeles County, Theresa M. Traber, Judge. Order vacated and
remanded with directions.

       Robins Kaplan, Daniel L. Allender and Jessica Pettit for
Petitioner and Defendant and Appellant.
       No appearance for Respondent.
       Johnson & Johnson, Neville L. Johnson, Douglas L.
Johnson and Aleeza L. Marashlian for Real Party in Interest and
Plaintiff and Respondent.

             ____________________________________

                    WRIT PETITION B315464
       Computer game designer Christopher Avellone sued Illinois
resident Karissa Barrows for disparaging him on Twitter.
Barrows moved to quash service of summons for lack of personal
jurisdiction, then petitioned for writ of mandate when the trial
court denied her motion. (Code Civ. Proc., § 418.10, subds. (a)(1),
(c).) We issued an order to show cause why Barrows should not
be granted relief.
       The trial court focused on harm Avellone allegedly suffered
in California; however, “[t]he proper question is not where the
plaintiff experienced a particular injury or effect but whether the
defendant’s conduct connects him to the forum in a meaningful
way.” (Walden v. Fiore (2014) 571 U.S. 277, 290.) When a
nonresident posts on-line about a Californian, the evidence must




                                2
show “the posting focused on California and was expressly aimed
or intentionally targeted at California.” (Burdick v. Superior
Court (2015) 233 Cal.App.4th 8, 26 (Burdick).)
        Avellone did not carry his burden of proving Barrows
expressly targeted California. The court lacks jurisdiction
because Barrows does not have constitutionally sufficient
minimum contacts with this state. We grant the petition and
direct the court to enter an order quashing service of summons.
                                FACTS
        1. Claims Made in the Complaint
        Avellone asserts four claims of libel per se arising from
Barrows’s tweets in June 2020.
        First, replying to a tweet from a gaming Web site that
promoted an interview with Avellone, Barrows wrote that she
had “ZERO interest in anything from a man who spent so much
time preying on young women (no age check), getting them drunk
& taking them to hotel rooms, showing up to panels late &
wasted if at all, & treating fans/fellow industry SO badly, he was
blacklisted from at least 1 big con[vention].”
        Second, Barrows reposted her message on her own Twitter
account and added, “While we’re at it, here’s another man to add
to the gaming industry predator garbage pile. Yesterday was the
first time I said something publicly about this, and I’m done
being silent, despite that fuckstick in the reply telling me to shut
up. I WILL NOT.”
        Third, Barrows posted a series of tweets describing her
claimed bad experience with Avellone and her observations of his
interactions with other women. She wrote, “Chris Avellone is an
abusive, abrasive, conniving sexual predator.”




                                 3
      Fourth, Barrows tweeted, “Hey Avellone, since I know
you’ve seen this now, spare us all the lies and the non-apologies.
Either fess up to what you did to countless women and
ACTUALLY apologize and atone, or shut the entire fuck up. And
I didn’t name certain entities FOR A FUCKING REASON. And
yeah, I do hate you, Avellone. You assaulted & abused my
friends. You made life hell for dozens of fellow industry. You’ve
abused ‘star’ power to victimize women. You’re playing this weak
ass victim card for sympathy points now [that] your secret’s out.”
      2. The Motion to Quash
      Barrows moved to quash service of summons for lack of
personal jurisdiction. She is a resident of Illinois, where she
works, has spent most of her life, and is raising a child. A self-
described “gaming fan,” Barrows acknowledged tweeting the
statements listed in the complaint, to support women who made
similar statements about Avellone and to warn others to be
careful around him. Her tweets were directed at people
generally, not at California.
      Avellone concedes the lack of general jurisdiction over
nonresident Barrows but asserts there is specific jurisdiction
because Barrows directed her tweets “at California.” He offers a
declaration (executed in Arkansas) from Jeffrey Johnson,
appending a 2012 recording of an interview with Avellone and
Johnson’s written thoughts about Barrows, published in July
2021. A declaration (executed in North Carolina) from Dauna
Bartley describes her interactions with Barrows in 2014 in
Georgia and Nevada. Neither declaration relates to Barrows’s
contacts with California.
      Avellone declares that he is “an established computer game
writer” who resides in California and has worked for local game




                                4
developers. He states, “The computer gaming industry is
worldwide, but many top studios, including many of my former
employers, are based in California.” Avellone worked for
Electronic Arts, Inc. (EA), a California-based company, in 2018
and 2019. He does not aver that he was fired from EA because of
Barrows’s 2020 tweets.
       Avellone met Barrows in 2012 at a gaming convention in
Georgia. He denies having inappropriate sexual contact with
Barrows at the 2012 event or at any time with other women. The
parties maintained a friendly relationship on-line and at
conventions until 2014.
       Avellone declares that he has suffered severe harm to his
personal and professional reputation from Barrows’s tweets.
Former employers distanced themselves and he has “become a
pariah amongst former friends, acquaintances, and colleagues.”
His ability to earn an income from computer game development
has “been virtually obliterated.”
       Avellone lists three EA employees who replied positively to
Barrows’s tweets—Patrick Weekes, John Epler, and Allan
Schumacher. Barrows declares that she is friends with the three
men and knows they live in Canada. She was unaware whether
they have a business relationship with Avellone. Avellone has
not disputed that the three reside in Canada.
                           DISCUSSION
       1. Standard of Review
       “When a defendant moves to quash service for lack of
personal jurisdiction, the plaintiff bears the burden of proving
facts supporting the exercise of jurisdiction.” (Bader v. Avon
Products, Inc. (2020) 55 Cal.App.5th 186, 192–193.) “The
plaintiff must come forward with affidavits and other competent




                                5
evidence to carry this burden and cannot simply rely on
allegations in an unverified complaint. [Citation.] If the plaintiff
meets this burden, ‘it becomes the defendant’s burden to
demonstrate that the exercise of jurisdiction would be
unreasonable.’ ” (ViaView, Inc. v. Retzlaff (2016) 1 Cal.App.5th
198, 210 (ViaView).)
       “On review, we apply the substantial evidence standard to
the trial court’s factual determinations regarding conflicting
evidence. [Citation.] However, we independently review the trial
court’s conclusions regarding the legal significance of the facts.
[Citation.] When the facts are undisputed, the issue of
jurisdiction is purely a question of law.” (Strasner v. Touchstone
Wireless Repair & Logistics, LP (2016) 5 Cal.App.5th 215, 222.)
“ ‘ “The ultimate question whether jurisdiction is fair and
reasonable under all of the circumstances, based on the facts
which are undisputed and those resolved by the court in favor of
the prevailing party, is a legal determination warranting our
independent review.” ’ ” (ViaView, supra, 1 Cal.App.5th at
p. 210.) We independently review the court’s interpretations and
conclusions of law. (American Express Centurion Bank v. Zara
(2011) 199 Cal.App.4th 383, 387.)
       2. General Principles of Personal Jurisdiction
       California’s long-arm statute allows the broadest possible
exercise of jurisdiction. (Stanley Consultants, Inc. v. Superior
Court (1978) 77 Cal.App.3d 444, 447.) Courts “may exercise
jurisdiction on any basis not inconsistent with the Constitution of
this state or of the United States.” (Code Civ. Proc., § 410.10.)
       California “may not exercise jurisdiction over a nonresident
unless his relationship to the state is such as to make the
exercise of such jurisdiction reasonable.” (Cornelison v. Chaney




                                 6
(1976) 16 Cal.3d 143, 147.) If a defendant is not present in the
state, due process requires certain minimum contacts so that the
“maintenance of the suit does not offend ‘traditional notions of
fair play and substantial justice.’ ” (International Shoe Co. v.
Washington (1945) 326 U.S. 310, 316; Vons Companies, Inc. v.
Seabest Foods, Inc. (1996) 14 Cal.4th 434, 444–445; Rocklin
De Mexico, S. A. v. Superior Court (1984) 157 Cal.App.3d 91, 94.)
As a matter of fairness, a defendant cannot “be haled into a
jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or
‘attenuated’ contacts.” (Burger King Corp. v. Rudzewicz (1985)
471 U.S.462, 475; Jacqueline B. v. Rawls Law Group, P.C. (2021)
68 Cal.App.5th 243, 254.)
       3. Exercise of Jurisdiction in Internet Cases
       “ ‘[A] person’s act of placing information on the Internet’ is
not sufficient by itself to ‘subject[ ] that person to personal
jurisdiction in each State in which the information is accessed.’
[Citation.] Otherwise, a ‘person placing information on the
Internet would be subject to jurisdiction in every State,’ and the
traditional due process principles governing a State’s jurisdiction
over persons outside of its borders would be subverted.” (Young
v. New Haven Advocate (4th Cir. 2002) 315 F.3d 256, 263.)
       In intentional tort cases, courts use an “effects test,”
weighing whether intentional conduct elsewhere gives rise to
jurisdiction in California. (Calder v. Jones (1984) 465 U.S. 783,
789.) “[M]erely asserting that a defendant knew or should have
known that his intentional acts would cause harm in the forum
state is not enough to establish jurisdiction under the effects test.
[Citations.] Instead, the plaintiff must also ‘point to contacts
which demonstrate that the defendant expressly aimed its
tortious conduct at the forum.’ ” (Pavlovich v. Superior Court




                                  7
(2002) 29 Cal.4th 262, 270–271 (Pavlovich).) In Pavlovich, a
defendant lacking any contacts with California was not subject to
jurisdiction for posting source code on a Web site available to
anyone with Internet access; even if he might have guessed that
his conduct would affect electronics and computer industries
centered in California, the foreseeability of causing harm in
California did not suffice. Plaintiff did not show California was
targeted. (Id. at pp. 273–278.)
       4. Avellone Did Not Prove the Existence of Personal
           Jurisdiction
       A court may exercise jurisdiction only if a defendant “ ‘has
purposefully availed himself or herself of forum benefits.’ ”
(Pavlovich, supra, 29 Cal.4th at p. 269.) Avellone did not show
that Barrows availed herself of benefits in California by working,
banking, transacting business, or owning property in this state.
(Id. at pp. 273–274.)
       There is no evidence Barrows expressly aimed her conduct
at California, a state she does not mention in her tweets. She
initially replied to a tweet from a Web site promoting an
interview with Avellone, but no admissible evidence shows the
Web site is based in California.1 Even if we assume it is a
California company, that is merely fortuitous, not a targeting of
California. One tweet mentions “the gaming industry predator
garbage pile,” which may include people all over the world. As
Avellone declares, “the computer gaming industry is worldwide.”



      1 Avellone’s complaint alleges that the Web site is based in
California, but “an unverified complaint has no evidentiary value
in determination of personal jurisdiction.” (Mihlon v. Superior
Court (1985) 169 Cal.App.3d 703, 710.)


                                 8
       Three people Avellone mentions as significant—Weekes,
Epler, and Schumacher—are residents of Canada. Their
response shows Barrows’s tweets reached an international
audience. Avellone offers declarations from proponents in
Arkansas and North Carolina, underscoring the dispersion of the
audience. “The readers of the allegedly defamatory [Twitter]
posting ‘most likely would be spread all around the country—
maybe even around the world—and not necessarily in the
[California] forum.’ ” (Burdick, supra, 233 Cal.App.4th at p. 27.)
       There is no contemporary evidence that Barrows knew
Avellone lives or works in California. The court cited Avellone’s
exhibit 11, a June 2014 tweet in which Barrows congratulates
Avellone on his employment at a company called Obsidian. A six-
year-old tweet does not prove Barrows knows Obsidian is a
California company, nor does it prove she knew where Avellone
lived or worked in 2020. Similarly, a transcript of a 2012
interview, in which Avellone says he is in California (and
Barrows says she does not live here) is not proof she knew of
Avellone’s residence in 2020. The record does not show any
contact between the two since 2014.
       Even if we assume Barrows knew that Avellone lives in
California and could be harmed by her tweets, “knowledge that
the posting could harm California residents is not enough in itself
to support jurisdiction” because there is no “substantial
connection” between Barrows and California. (Burdick, supra,
233 Cal.App.4th at p. 25; Pavlovich, supra, 29 Cal.4th at p. 277
[foreseeability of causing harm here “is not enough” to establish
jurisdiction].) “[M]erely posting on the Internet negative
comments about the plaintiff and knowing the plaintiff is in the
forum state are insufficient to create minimum contacts” when,




                                 9
as here, there is no evidence showing that defendant expressly
aimed at or targeted California. (Burdick, at p. 25.)
      “[T]he record before us shows the allegedly defamatory
posting . . . was aimed at California ‘only in the sense that it
could be accessed by [California] residents (along with the rest of
the world).’ ” (Burdick, supra, 233 Cal.App.4th at p. 29.)
Barrows’s random, fortuitous, or attenuated contact with
California does not support the exercise of personal jurisdiction.
(Burger King Corp. v. Rudzewicz, supra, 471 U.S. at p. 475.)
      5. Avellone Relies on Cases that Are Factually
          Distinguishable and Inapposite
      The paucity of evidence linking Barrows to California
starkly contrasts with the substantial evidence presented in
cases that Avellone cites in support of his position.
      In Calder v. Jones, supra, 465 U.S. 783, the National
Enquirer, a Florida corporation, published a story about an
actress. The reporter traveled to California on business and
made phone calls to California to write the story, which
concerned the activities of a California resident, impugned the
professionalism of an entertainer whose career was centered in
California, was drawn from California sources, and caused
damage in California; the corporation sold 600,000 copies of the
National Enquirer in California, nearly twice the circulation in
any other state. (Id. at pp. 785, 788–789.) The Calder
defendants “expressly aimed” their intentional conduct at
California knowing the National Enquirer had its largest
circulation in California, where the article would “have a
potentially devastating impact.” (Id. at pp. 789–790.)
      Calder is distinguishable. Barrows met Avellone in
Georgia. There is no evidence she drew her information from




                                10
California sources, marketed a newspaper here, or reached a
predominantly California audience. Her conduct was not aimed
at California.
        Avellone cites Yue v. Yang (2021) 62 Cal.App.5th 539.
Yang, a Canadian, posted on a Chinese language Web site based
in California, with local bloggers and readers; he “mentioned
plaintiff by name and threatened to harm him in California.”
Yang wrote that he “ ‘arrived in California’ ” and urged his
“ ‘collaborators’ ” to come to a meeting in San Francisco. (Id. at
pp. 543, 548–549.) Jurisdiction existed because Yang “repeatedly
referred to California, suggested California criminal liability, and
threatened a California visit.” Plaintiff offered uncontradicted
evidence that the Web site “had a California audience, and that
California residents read the allegedly defamatory postings.” (Id.
at p. 549.) By emphasizing the California connection and Yang’s
“awareness that Californians would be in the audience,” plaintiff
showed purposeful availment. (Ibid.; Zehia v. Superior Court
(2020) 45 Cal.App.5th 543, 557 [defendant’s “private social media
messages aimed exclusively at a California audience”].)
        Unlike the defendant in Yue v. Yang, supra, 62 Cal.App.5th
539, Barrows did not threaten to harm Avellone in California or
target her posts at “collaborators” here. Nor did she post private
messages aimed exclusively at a California audience. At most,
we are certain that three people in Canada read and replied to
Barrows’s tweets.
        Avellone cites a recent case, Burri Law PA v. Skurla (9th
Cir. 2022) 35 F.4th 1207. In Burri, a Pennsylvania resident
defamed a lawyer for the purpose of interfering with an Arizona
lawsuit—through e-mails, phone calls, voicemails, letters, and in-
person communications with Phoenix residents—to convince




                                11
them to terminate an Arizona employment contract with the
lawyer. The court wrote, “such acts target the forum state itself
and . . . are likely to cause harm in Arizona.” (Id. at p. 1213.)
The defendant made the statements “ ‘for the very purpose of
having their consequences felt in the forum state.’ ” (Id. at
p. 1215.) Burri is not germane. It involves pinpoint
communications directed at Arizonans, for the express purpose of
interfering with an Arizona contract, not posts on Twitter
broadcast to the world.
                           APPEAL B316206
       Karissa Barrows appeals the superior court’s order, entered
September 28, 2021, denying her special motion to strike
Christopher Avellone’s complaint under California’s anti-SLAPP
statute, Code of Civil Procedure section 425.16. An order denying
an anti-SLAPP motion is directly appealable. (Code Civ. Proc.,
§§ 425.16, subd. (i) & 904.1, subd. (a)(13).) Given our decision on
the writ petition in B315464 above, the appeal is necessarily
decided and the order denying Barrows’s anti-SLAPP motion
must be vacated as the superior court lacked personal jurisdiction
to hear Avellone’s defamation action against Barrows in the first
instance.




                                12
                          DISPOSITION
       Barrows’s petition for a writ of mandate in B315464 is
granted. The cause is remanded to the trial court with directions
to enter an order quashing service of summons.
       The order denying the anti-SLAPP motion in B316206 is
vacated and the matter is remanded to the trial court with
directions to dismiss the action against Barrows.
       Barrows shall recover her costs from Avellone in the
mandate proceeding and on appeal.
       NOT TO BE PUBLISHED.




                                    LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                               13